VANCE, Justice,
dissentmg.
May a litigant be held in contempt for intentionally disobeying an oral order wMch she acknowledges to be clear, specific, and unambiguous? I believe the facts of tMs case require that the answer be “yes.”
Kimberly makes no pretense — either in her application for writ of habeas corpus or in her oral argument — that she was demed due process. She acknowledges that the court ordered her to return the veMele by 5 p.m. and that she did not do so. Kimberly makes no argument that the court’s oral order lacked specificity, that it was ambiguous, or that she misunderstood what she had *742been ordered to do. Instead, she argues only that a person may never be held in constructive contempt of an oral order.
Ex parte Slavin, 412 S.W.2d 43, 44 (Tex.1967), is the case frequently cited for the degree of specificity required of a court order:
It is an accepted rule of law that for a person to be held in contempt for disobeying a court decree, the decree must spell out the details of compliance in clear, specific and unambiguous terms so that such person will readily know exactly what duties or obligations are imposed upon him.
When the language of the court’s order is equivocal or ambiguous, the order is unenforceable by contempt. Id. at 45. Because the written order in Slavin was subject to two interpretations, it was unenforceable by contempt. Id. No such argument exists in the facts before us.
Instead, Kimberly relies on Ex parte Price, 741 S.W.2d 366 (Tex.1987), which in turn relied on Ex parte Slavin. Ex parte Price involved an oral order which was attacked for being overbroad and vague and for being violative of Price’s rights to free speech, free press, and political association. Id. at 367. The majority opinion in Price cites the general rule of Slavin that the order must be “clear, specific and unambiguous.” Id. The majority then states:
A corollary to this rule is that a party who is committed to jail for constructive civil contempt should be able to find somewhere in the record the written order which meets Slavin ⅛ requirements. It is this written order, signed by the court and entered upon the minutes, which evidences a parties’ rights and duties. “Oral orders are poor substitutes for the requirement of one final judgment.” Ex Parte Padron, 565 S.W.2d 921, 924 (Tex.1978). See also Ex Parte Wilkins, 665 S.W.2d 760 (Tex.1984).
Id. at 367-68.1
Justice Spears concurred in the result because the oral order did not satisfy the notice and specificity requirements, but disagreed “that an oral order which is reduced to writing within a reasonable time can never satisfy the requirements of Ex parte Slavin.” Id. (Spears, J., concurring). Noting the potential for “disastrous consequences” of such a rule in family-law proceedings, Justice Spears wrote:
I would hold that oral orders must be reduced to writing within a reasonable time under Ex parte Padrón, and must satisfy the notice and specificity requirements of Ex parte Slavin. I would further hold that when an unambiguous, specific oral order is preserved in the record, and the party charged with contempt had actual notice of the order, the court can enforce it by contempt proceedings for a reasonable time until a written order can be signed. Ex Parte Wilkins, 665 S.W.2d at 762 (Spears, J. concurring).
Id. at 368.
Kimberly also relies on Ex parte Chambers, 898 S.W.2d 257 (Tex.1995), which is cited in this court’s majority opinion. Chambers involves convoluted facts and three separate orders of contempt. Chambers emptied a corporate bank account the day before the court ordered payment of a $3,000 fine. Id. at 262. He was eventually held in contempt for not paying the fine. The majority held that Chambers had successfully established *743an “inability to pay” defense, noting that Chambers emptied the account “before the fine issued.” Id. Thus, the question was not whether the court’s order was oral but whether Chambers could be held in contempt for disobeying a nonexistent order. The court’s language that a person “cannot be held in constructive contempt of court for actions taken prior to the time that the court’s order is reduced to writing” is dicta. Id.
Less than two hours after the judge ordered Kimberly to return the vehicle, she instead inflicted $5,000 damage to it. Kimberly concedes that she was ordered to deliver the vehicle and that she failed to do so. However, she argues that this case is not about her guilt or innocence nor is it about whether her conduct was intentional or flagrant. Rather, she says, she is immune because the order was oral.
I believe the notice and specificity requirements of Ex parte Slavin have been met. 412 S.W.2d at 44. The facts are distinguishable from those in Ex parte Price and I would follow the reasoning of Justice Spear’s concurrence in Ex parte Price. 741 S.W.2d at 368. Because the majority holds otherwise, I respectfully dissent.

. Neither Ex parte Padron nor Ex parte Wilkins mandates a written order and neither has similar facts to the situation before us. In the former, Padrón established a complete defense to the charge that he had violated a written court order. Ex parte Padron, 565 S.W.2d 921, 924 (Tex.1978). At the contempt hearing, the judge "placed Padrón on trial for a different violation by summarily making a different oral order.” Id.
In Ex parte Wilkins, 665 S.W.2d 760 (Tex.1984), Wilkins was held in contempt for violating an oral order. The Supreme Court noted that no written order was ever entered, nor was a statement of facts taken at the hearing in which the order was rendered. "Thus, there is no basis for determining whether the oral order meets the requirements of Slavin. This State cannot be allowed to operate under a system whereby its citizens may be punished by contempt for violation of an order, the exact terms of which exist solely in the memory of the trial judge and the movants for contempt.” Id. Here, the "exact terms” exist in the statement of facts, in the subsequent order, and most importantly, in the mind of the contemnor.